NO








NO. 12-09-00176-CR
NO. 12-09-00177-CR
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
TONY FITZGERALD PRICE,
APPELLANT                                                     '     APPEALS
FROM THE 217TH
 
V.                                                                         '     JUDICIAL
DISTRICT COURT OF
 
THE STATE OF TEXAS,                                 '     ANGELINA
COUNTY, TEXAS
APPELLEE
 


MEMORANDUM
OPINION
PER
CURIAM
            Appellant
has filed a motion to dismiss these appeals.  The motion is signed by Appellant
and his counsel.  No opinion has been delivered in these appeals.  Accordingly,
Appellant’s motion to dismiss is granted, and these appeals are dismissed. 
See Tex. R. App. P. 42.2(a).
Opinion delivered August 25, 2010.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
(DO NOT PUBLISH)